Per Curiam.
The question presented here is practically identical with that presented in the immediately preceding case1 filed this day, and arises out of the same tragic accident. The claim challenged in this action was filed against Whatcom County by James W. Green, as administrator of the estate of his deceased wife, Patricia Lee Green, and as guardian ad litem for his son, James Glenn Green.
The claimed negligence of the county was the same as in the Nelson case and, after the county rejected the claim, an action was commenced thereon. As in the Nelson case, a summary judgment was entered dismissing the case against the county because the claim filed did not meet the statutory requirements.
The appeal from the dismissal presents the sole issue of whether there was a substantial compliance with the requirements of the county-claims statute: RCW 36.45.020 (re-enacted in 1963).2 It provides, as a prerequisite to suits against a county, that a claim be filed which must contain, inter alia:
[A] statement of the actual residence of the claimant at the time of presenting and filing the claim and for a period of six months immediately prior to the time the claim accrued .... RCW 36.45.020
The claim, on which the present action is based, stated that
claimant and his wife had been residents of Oregon for the period of six months immediately preceding this accident ....
The information that the claimant has been a resident of Oregon3 is not, by any stretch of the imagination, a substantial compliance with the requirement that the claim contain a statement of the actual residence of the claimant “at the time of presenting and filing the claim and for a *736period of six months immediately prior to the time the claim accrued.”
The superior court properly dismissed the action against Whatcom County because there had been no substantial compliance with the county-claims statute.
The Supreme Court has no power or authority to repeal the statute, amend it, or waive compliance with its provisions.
Here, as in the Nelson case, the very appealing argument is made that in this particular situation the county was not in any way prejudiced by not having this information. The boy, James Glenn Green, was in a hospital in Whatcom County. The county coroner, and presumably the sheriff, had made a complete investigation of all facts relative to the collision; and the avenues of interrogatories and depositions were available, and the county had availed itself of the former.
Our answer to this argument is the same as in the Nelson case and, without reiterating the substance of that opinion, we adopt its reasoning as decisive of the present case.
The judgment of dismissal against Whatcom County is affirmed.

Nelson v. Dunkin, ante p. 726, 419 P.2d 984 (1966).


RCW 36.45.020 is quoted at length in the Nelson case, immediately preceding this one.


We assume that the claimant means the state of Oregon, but there are three cities or towns in the United States named “Oregon,” i.e., Oregon, Illinois; Oregon, Missouri; and Oregon, Wisconsin.